                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

 NLD, LONNZO LEE HARPER and
 TAMESHIA R. DAVIS,
                                                                          ORDER
         Plaintiffs,
 v.                                                              Case No. 19-cv-50-jdp

 CRESTWOOD ELEMENTARY SCHOOL,

         Defendants.


       Plaintiffs Lonnzo Lee Harper and Tameshia R. Davis have filed a proposed civil complaint.

Plaintiffs seeks to commence this lawsuit without prepayment of the filing fee pursuant to 28 U.S.C.

§ 1915. From the affidavits of indigency plaintiffs have submitted, I find that plaintiffs are unable to

prepay the fees and costs of commencing this action or to give security therefor.




       IT IS ORDERED that:

       1.      Plaintiffs Lonnzo Lee Harper and Tameshia R. Davis’s petitions for leave to proceed

without prepayment of fees are GRANTED.

       2.      No further action will be taken in this case until the court has screened the complaint

pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed because the complaint

is frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary relief

against a defendant who is immune from such relief. Once the screening process is complete, a separate

order will issue.

                       Entered this 31st day of January, 2019.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
